United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  August 8, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30291
                           Summary Calendar


UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

JOSEPH P LYMORE

                       Defendant - Appellant

                          --------------------
             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                        USDC No. 03-CR-69-ALL-L
                          --------------------

Before KING, Chief Judge, and WIENER and PRADO, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Joseph P. Lymore has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Our independent

review of the briefs, record, and Mr. Lymore’s response discloses

no non-frivolous issues for appeal.    Counsel’s motion for leave

to withdraw is granted, counsel is excused from further

responsibilities, and the appeal is dismissed.     See 5TH CIR. R.

42.2.     Lymore’s motion to proceed pro se is denied.    See United

States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-30291
                               -2-

     MOTION TO WITHDRAW GRANTED; MOTION TO PROCEED PRO SE DENIED;

APPEAL DISMISSED.